12/03/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0166


                                  No. DA 20-0166

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 KYLE ALEXANDER HAMM,

            Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including January 3, 2022, within which to prepare, serve, and file its

response brief.




CMF                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 3 2021